Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 1 of 9 PageID 406



                                 UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

 DONALD ANDERSON,                                                 Case No.: 8:18-cv-00901-MSS-AAS

          Plaintiff,
 vs.

 THADDEUS MICHAEL BULLARD
 SR. a/k/a TITUS O’NEIL; and WORLD
 WRESTLING ENTERTAINMENT, INC.,

       Defendants.
 _____________________________________ /

                       PLAINTIFF’S REQUEST FOR PRODUCTION TO
                  DEFENDANT, WORLD WRESTLING ENTERTAINMENT, INC.

          Plaintiff, DONALD ANDERSON, by and through his undersigned counsel, hereby

 requests Defendant, WORLD WRESTLING ENTERTAINMENT, INC., produce the following

 documents and items for inspection and copying:

                                                   DEFINITIONS

 1. The term “person” means any natural person, individual, proprietorship, partnership,
       corporation, association, organization, joint venture, firm, other business enterprise,
       governmental body, or subdivision, group of natural persons, or other entity.
 2. The term “document” or “documents” includes, but is not limited to, all writings, letters,
       notes, memoranda, reports, summaries, appraisals, information stored in any electronic or
       computer device, data compilations, computer printouts, emails, or programs, negotiable
       instruments, checks, bank statements, deposit receipts or confirmations, ledgers, deeds,
       contracts, mortgages, agreements, invoices, receipts, telegrams, telexes, facsimiles, and all
       other things which constitute, record or contain information or data, or from which it can be
       derived.
 3. The term “identify” or “identity,” when used in reference to (a) a natural person, means to
       state his or her full name and residential and business addresses; (b) a corporation, means to
       state its name and any names under which it does business, state of incorporation, the address


                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 2 of 9 PageID 407



    of its principle place of business, and the address of its offices in Florida; (c) a business,
    means to state the full name under which the business is conducted, its business address, the
    type of business in which it is engaged in, the geographic areas in which it conducts those
    businesses, and the identity of the person or persons who own, operate and control the
    business; (d) a document means to state the number of pages and the nature of the document
    (e.g., letter or memoranda, or its title, if descriptive), date, its author(s) and recipient(s), its
    present location and custodian(s) and any identifying production number (such as a Bates
    machine number) assigned it by the custodian of the original; (e) a communication, if any
    part of the communication is written, means to identify the document(s) which evidence(s)
    the communication, and, to the extent that the communication was unwritten, to identify the
    persons participating in the communication and to state the approximate date, place and
    subject matter of the communication.
 4. The word “concerning” includes referring to, relating to, with respect to, embodying,
    evidencing, connected with, commenting on, responding to, showing, describing, analyzing,
    reflecting or constituting.
 5. The word “and” and “or” as used herein, are both conjunctive and disjunctive.
 6. All words in the present tense include the past, and all words in the past tense include the
    present.
 7. As used herein, the singular shall include the plural, the plural shall include the singular, and
    the masculine, feminine and neuter shall include each of the other genders.
 8. The      word     "you"      or     "your"      means      the     Defendant,        WORLD          WRESTLING
    ENTERTAINMENT, INC., and the person preparing the response to this request to
    produce." You" includes any agent, attorney or employee of the person preparing the
    response to this request to produce.
                                      REQUEST FOR PRODUCTION

        1.        Any and all insurance agreements or policies under which any persons or entities

 carrying on an insurance business may be liable to satisfy part or all of a judgment which may be

 rendered in this action.




                                                            2
                                                METTS LEGAL, P.A.
             320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 3 of 9 PageID 408



        2.         Copies of any and all statements and/or reports made by Plaintiff concerning the

 subject matter of this lawsuit.

        3.         Copies of any and all statements and/or reports made by Defendant, THADDEUS

 MICHAEL BULLARD SR. a/k/a TITUS O’NEIL, concerning the subject matter of this lawsuit.

        4.         Copies of any and all statements and/or reports made by Defendant, PAIGE a/k/a

 SARAYA-JADE BEVIS, concerning the subject matter of this lawsuit.

        5.         Copies of any and all statements and/or reports made by anyone concerning the

 subject matter of this lawsuit.

        6.         A copy of any surveillance movies, videos, photographs, etc. depicting any part of

 the incident alleged to have occurred within the Amended Complaint.

        7.         A copy of any surveillance movies, videos, photographs, etc. depicting

 Defendant, THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL, on May 18, 2015.

        8.         A copy of any surveillance movies, videos, photographs, etc. depicting Plaintiff

 on May 18, 2015.

        9.          A copy of any surveillance movies, videos, photographs, etc. depicting PAIGE

 a/k/a SARAYA-JADE BEVIS on May 18, 2015.

        10.        Any and all videos and photographs taken by anyone during the taping of

 “Swerved” on May 18, 2015.

        11.        Any and all videos and photographs taken by anyone during the taping of

 “Superstars” on May 18, 2015.

        12.        Any and all written agreements in effect on May 18, 2015 between THADDEUS

 MICHAEL          BULLARD           SR.      a/k/a     TITUS       O’NEIL        and      WORLD          WRESTLING

 ENTERTAINMENT, INC.


                                                             3
                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 4 of 9 PageID 409



        13.        Any and all written agreements within the possession, custody and control of the

 WORLD WRESTLING ENTERTAINMENT, INC. in effect on May 18, 2015 between

 THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL and anyone concerning

 THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL’S performance in the

 “Superstars” television show on or about May 18, 2015.

        14.        Any and all written agreements within the possession, custody and control of the

 WORLD WRESTLING ENTERTAINMENT, INC. in effect on May 18, 2015 between

 THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL and anyone concerning

 THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL’S performance in “Swerved” on

 or about May 18, 2015.

        15.        Any and all written agreements in effect on May 18, 2015 between PAIGE a/k/a

 SARAYA-JADE BEVIS and WORLD WRESTLING ENTERTAINMENT, INC.

        16.        Any and all written agreements within the possession, custody and control of the

 WORLD WRESTLING ENTERTAINMENT, INC. in effect on May 18, 2015 between PAIGE

 a/k/a SARAYA-JADE BEVIS and anyone concerning PAIGE a/k/a SARAYA-JADE BEVIS’S

 performance in the “Superstars” television show on or about May 18, 2015.

        17.        Any and all written agreements within the possession, custody and control of the

 WORLD WRESTLING ENTERTAINMENT, INC. in effect on May 18, 2015 between PAIGE

 a/k/a SARAYA-JADE BEVIS and anyone concerning PAIGE a/k/a SARAYA-JADE BEVIS’S

 performance in “Swerved” on or about May 18, 2015.

        18.         Any      and     all    written      agreements        between        WORLD          WRESTLING

 ENTERTAINMENT, INC. and anyone concerning the performance of the “Superstars”




                                                             4
                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 5 of 9 PageID 410



 television show on May 18, 2015 at the Richmond Coliseum, including, but not limited to any

 and all written agreements with the Richmond Coliseum and/or its owners/representatives.

        19.        Any and all written agreements that allowed the WORLD WRESTLING

 ENTERTAINMENT, INC. to be present within the Richmond Coliseum on May 18, 2015.

        20.        Any      and      all    written      agreements        between       WORLD           WRESTLING

 ENTERTAINMENT, INC. and anyone concerning the taping and production of “Swerved” on

 May 18, 2015.

        21.        Any and all reports, communications and/or documents prepared by WORLD

 WRESTLING ENTERTAINMENT, INC. and or its agents/representatives which refer in any

 way to this incident described in Plaintiff’s Complaint and/or the facts or circumstances leading

 up to and following said incident.

        22.        All documents of any kind concerning any action (formal or informal) by any

 supervisor or manager or anyone working by or on behalf of WORLD WRESTLING

 ENTERTAINMENT, INC. directed to THADDEUS MICHAEL BULLARD SR. a/k/a TITUS

 O’NEIL for the purpose of teaching, counseling, disciplining, correcting or otherwise managing

 THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL. This includes but is not limited

 to all disciplinary actions and the contents of all disciplinary folders or files of any kind by

 whatever name called.

        23.        All documents of any kind concerning any action (formal or informal) by any

 supervisor or manager or anyone working by or on behalf of WORLD WRESTLING

 ENTERTAINMENT, INC. directed to PAIGE a/k/a SARAYA-JADE BEVIS for the purpose of

 teaching, counseling, disciplining, correcting or otherwise managing PAIGE a/k/a SARAYA-




                                                             5
                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 6 of 9 PageID 411



 JADE BEVIS. This includes but is not limited to all disciplinary actions and the contents of all

 disciplinary folders or files of any kind by whatever name called.

        24.        Copies of all documents concerning any complaint, criticism or concern raised by

 any person or entity regarding any anger management issues that THADDEUS MICHAEL

 BULLARD SR. a/k/a TITUS O’NEIL possessed.

        25.        Copies of all documents concerning any complaint, criticism or concern raised by

 any person or entity regarding THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL.

        26.        Copies of all documents concerning any complaint, criticism or concern raised by

 any person or entity regarding PAIGE a/k/a SARAYA-JADE BEVIS.

        27.        All documents concerning any evaluation of THADDEUS MICHAEL

 BULLARD           SR.     a/k/a     TITUS        O’NEIL         performed        by     WORLD           WRESTLING

 ENTERTAINMENT, INC. that has not been produced in response to the preceding Requests.

        28.        All documents concerning any evaluation of PAIGE a/k/a SARAYA-JADE

 BEVIS performed by WORLD WRESTLING ENTERTAINMENT, INC. that has not been

 produced in response to the preceding Requests.

        29.        Any and all documents that demonstrate what THADDEUS MICHAEL

 BULLARD SR. a/k/a TITUS O’NEIL was doing on May 18, 2015.

        30.        Any and all documents that demonstrate what PAIGE a/k/a SARAYA-JADE

 BEVIS was doing on May 18, 2015.

        31.        Any and all correspondences or communications (including email) that the

 WORLD WRESTLING ENTERTAINMENT, INC. and/or its agents/representatives have had

 with any person or entity, other than your lawyers, involving the incidents raised within

 Plaintiff’s Complaint.


                                                             6
                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 7 of 9 PageID 412



        32.        Copies of all WORLD WRESTLING ENTERTAINMENT, INC. policies,

 procedures, rules, guidelines, directives, manuals, handbooks and instructions that were in effect

 on May 18, 2015 concerning any responsibilities required to be performed by THADDEUS

 MICHAEL BULLARD SR. a/k/a TITUS O’NEIL.

        33.        Copies of all WORLD WRESTLING ENTERTAINMENT, INC. policies,

 procedures, rules, guidelines, directives, manuals, handbooks and instructions that were in effect

 on May 18, 2015 concerning any responsibilities required to be performed by PAIGE a/k/a

 SARAYA-JADE BEVIS.

        34.        Copies of all WORLD WRESTLING ENTERTAINMENT, INC. policies,

 procedures, rules, guidelines, directives, manuals, handbooks and instructions that were in effect

 on May 18, 2015 concerning the taping and/or production of “Swerved.”

        35.        Copies of all WORLD WRESTLING ENTERTAINMENT, INC. policies,

 procedures, rules, guidelines, directives, manuals, handbooks and instructions that were in effect

 on May 18, 2015 concerning the taping and/or production of “Superstars.”

        36.        A copy of documents showing the hierarchy of managerial positions at WORLD

 WRESTLING ENTERTAINMENT, INC. and who occupied such positions as of May 18, 2015

 and presently.

        37.        Any and all documents showing the dates that THADDEUS MICHAEL

 BULLARD SR. a/k/a TITUS O’NEIL and/or PAIGE a/k/a SARAYA-JADE BEVIS trained at

 the Performance Center in Orlando, Florida between 2013 and 2017.

        38.        Any and all videos of THADDEUS MICHAEL BULLARD SR. a/k/a TITUS

 O’NEIL and/or PAIGE a/k/a SARAYA-JADE BEVIS training at the Performance Center in

 Orlando, Florida between 2013 and 2017.


                                                             7
                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 8 of 9 PageID 413



        39.        Any and all training materials provided by WRESTLING ENTERTAINMENT,

 INC. to THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL and/or PAIGE a/k/a

 SARAYA-JADE BEVIS concerning training at the Performance Center in Orlando, Florida.

        40.        Any      and    all    policies     and/or      procedures       provided      by     WRESTLING

 ENTERTAINMENT, INC. to THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL

 and/or PAIGE a/k/a SARAYA-JADE BEVIS concerning training at the Performance Center in

 Orlando, Florida.

        41.        Any and all written agreements between WRESTLING ENTERTAINMENT,

 INC. and THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL and/or PAIGE a/k/a

 SARAYA-JADE BEVIS concerning training at the Performance Center in Orlando, Florida.




                                                             8
                                                 METTS LEGAL, P.A.
              320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 36-7 Filed 10/24/18 Page 9 of 9 PageID 414



                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was served on this 26th day of September, 2018

 through electronic mail to Daniel A. Shapiro, Esq., Cole, Scott & Kissane, P.A., 4301 West Boy

 Scout   Boulevard,      Suite     400,     Tampa,       Florida     33607,      at   dan.shapiro@csklegal.com,

 christopher.donegan@csklegal.com, and alice.hartranft@csklegal.com, Counsel for Defendant,

 WORLD WRESTLING ENTERTAINMENT, INC; and to Mario E. Torres, Esq., Torres

 Benet, 5308 Van Dyke Road, Lutz, Florida 33558, at mariotorres@torresbenet.com and

 eservice@torresbenet.com, Counsel for Defendant, THADDEUS MICHAEL BULLARD SR.

 a/k/a TITUS O’NEIL.


                                                            By:/s/Derek Metts
                                                              DEREK L. METTS
                                                              FBN: 081708
                                                              METTS LEGAL, P.A.
                                                              320 Maitland Avenue
                                                              Altamonte Springs, Florida
                                                              Tel.: 321.422.0430
                                                              Fax.: 321.422.0499
                                                              derek.metts@mettslegal.com
                                                              laura.dowdell@mettslegal.com
                                                              Counsel for Plaintiff




                                                           9
                                               METTS LEGAL, P.A.
            320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
